Case: 22-50014      Document: 00516346107         Page: 1     Date Filed: 06/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 6, 2022
                                 No. 22-50014
                                                                      Lyle W. Cayce
                             consolidated with                             Clerk
                                 No. 22-50015
                               Summary Calendar


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Edmundo Portillo-Rodriguez,

                                                           Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-701-1
                            USDC No. 4:21-CR-893-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Edmundo Portillo-Rodriguez appeals his conviction and sentence for
   illegal reentry in violation of 8 U.S.C. § 1326(a) and (b), and also appeals the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50014      Document: 00516346107          Page: 2     Date Filed: 06/06/2022




                                     No. 22-50014
                                   c/w No. 22-50015

   judgment revoking his supervised release and imposing an additional term of
   imprisonment. He has not briefed, and has thus abandoned, any challenge to
   the revocation of supervised release or to his revocation sentence. See United
   States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010).
          Portillo-Rodriguez contends for the first time on appeal that § 1326(b)
   is unconstitutional because it allows for the imposition of a sentence above
   the otherwise applicable statutory maximum based on facts that are neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt. He
   has filed an unopposed motion for summary disposition and a letter brief in
   which he acknowledges that his argument is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998). Portillo-Rodriguez explains that he
   raises this issue only to preserve it for further review.
          As Portillo-Rodriguez correctly concedes, the sole claim that he raises
   on appeal is foreclosed by Almendarez-Torres. See United States v. Pervis, 937
   F.3d 546, 553-54 (5th Cir. 2019). Because summary disposition is proper, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Portillo-
   Rodriguez’s motion is GRANTED, and the judgments of the district court
   are AFFIRMED.




                                           2